                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

GAIL A. NEDRICK,

                  Plaintiff,

v.                                                            Civil Action No. 3:19cv202

SOUTHSIDE REGIONAL
MEDICAL CENTER, et al.,

                  Defendants.
                                   MEMORANDUM OPINION

       This matter comes before the Court on three motions:

       ( 1)       Defendant Southside Regional Medical Center's ("Southside") Second
                  Motion to Partially Dismiss Plaintiffs Complaint (the "Partial Motion to
                  Dismiss"), (ECF No. 21);

       (2)        Southside's Second Motion to Partially Strike Plaintiffs Complaint (the
                  "Partial Motion to Strike"), 1 (ECF No. 22); 2 and,

       (3)        Plaintiff Gail A. Nedrick's Motion to Correct Name (the "Motion to
                  Correct"), (ECF No. 30).

       In a single filing, N edrick responded to the Partial Motion to Dismiss and the Partial

Motion to Strike. (ECF No. 24.) Southside replied in a single reply. (ECF No. 26.) Southside

responded to the Motion to Correct, (ECF No. 33), but Nedrick did not reply and the time to do

so has expired.




       1  Southside included in the Partial Motion to Dismiss and the Partial Motion to Strike a
notice consistent with the requirements set forth in Rose~oro v. Garrison, 528 F.2d 309 (4th Cir.
1975), and Local Civil Rule 7(K). The Roseboro Notice informed Nedrick that she had twenty-
one (21) days to respond to the motions, and that failure to respond could result in dismissal of
her claims. Nedrick timely responded.
       2 Southside  filed the same document as the Motion to Dismiss and the Motion to Strike
and filed a single Memorandum in Support, (ECF No. 23), of these motions.
        These matters are ripe for adjudication. The Court dispenses with oral argument because

the materials before it adequately present the facts and legal contentions, and argument would

not aid the decisional process. The Court exercises jurisdiction pursuant to 28 U.S.C. § 133 l(a)3

and 28 U.S.C. § 1367.4 For the reasons stated below, the Court will grant the Partial Motion to

Dismiss and grant in part and deny in part the Partial Motion to Strike. The Court will also deny

the Motion to Correct.

                               I. Factual and Procedural History

        A.     Factual Background5

        Nedrick brings this action against Southside, her former employer, alleging that

Southside fired her in violation of Title VII of the Civil Rights Act of 1964 ("Title VII"), 42

U.S.C. §§ 2000e-2000e-l 7, and the Age Discrimination in Employment Act of 1967 (the

"ADEA"), 29 U.S.C. §§ 621-34. (Compl. 3, ECF No. 4.) Nedrick also claims that Wendy

Barley, the Laboratory Director at Southside, defamed her. (Id. 8.)

       Nedrick asserts that from "January 1986 until February 2005" she worked at Southside

"as Assistant Supervisor night shift in the Chemistry department, day shift." (Compl. Ex. 5
        3
          "The district courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States." 28 U.S.C. § 133 l(a). The Complaint alleges
that Southside violated Title VII of the Civil Rights Act of 1964, 42 U.S.C §§ 2000e to 2000e-
l 7, and the Age Discrimination in Employment Act (the "ADEA"), 29 U.S.C. §§ 621-634.

       4
          The Court exercises supplemental jurisdiction over Nedrick's defamation claim
pursuant to 28 U.S.C. § 1367(a) ("[I]n any civil action of which the district courts have original
jurisdiction, the district courts shall have supplemental jurisdiction over all other claims that are
so related to claims in the action within such original jurisdiction that they form part of the same
case or controversy ....").

        5Rule l 2(b)(6) allows dismissal for "failure to state a claim upon which relief can be
granted." Fed. R. Civ. P. 12(b)(6). For the purpose of the Rule 12(b)(6) Motion to Dismiss, "a
court 'must accept as true all of the factual allegations contained in the complaint' and 'draw all
reasonable inferences in favor of the plaintiff."' Kensington Volunteer Fire Dep 't, Inc. v.
Montgomery Cty., Md, 684 F.3d 462,467 (4th Cir. 2012) (quoting E.l du Pont de Nemours &
Co. v. Ko/on Indus., 637 F.3d 435,440 (4th Cir. 2011)).


                                                  2
"Facts" 1, ECF No. 4-5.) 6 From "2005 until 2016," Nedrick states that she "was unable to

work." (Id.) She maintains that during this time she took steps "at rehabilitation from a chronic

systemic infection and blindness from cataract, to prepare to re-enter the work force." (Id)

       In the summer of 2018, Nedrick asserts that Southside "listed more than 10 job openings

in the laboratory for Medical Technologists" and that she "applied for four different positions,

but noted that [she] would be able to work any of them." (Id.)

       The Assistant Laboratory Director interviewed N edrick "the last week of August." (Id)

Nedrick asserts that "[t]he first time speaking with Wendy Barley, the Laboratory Director, was

via telephone around September 22nd," when Barley told Nedrick that Nedrick "was only being

offered the PRN nightshift position, and that [she] could 'take it or leave it."' (Id. (presumably

quoting Barley).)

       Nedrick asserts that once she began her position at Southside, "[o]rientation lasted two to

five days." (Id.) She maintains that "[m]ore time may have been taken to complete only these

onboarding tasks partly because non-solicited, random interactions from former peers and

hospital staff." (Id)

       Nedrick maintains that she "had no problem with the work" and that "[w]hen [she]

finished [her] assigned work and/or onboarding information, [she] took time to familiarize


       6
         When Nedrick filed her request to proceed informa pauperis, she did not include
Exhibit 5. As the Court's docket reflects, on May 2, 2019, after the Court granted Nedrick's
request, docketed her Complaint, and directed the Clerk to issue the Summons, the Clerk added
this document as an additional exhibit to Nedrick's Complaint.
        Because the initial Summons did not include Exhibit 5, the Court struck it. (June 21,
2019 Order 1, ECF No. 15) The Court also directed the Clerk to reissue the Summons "attaching
the Complaint, (ECF No. 4), including all exhibits and the additional documents that the Clerk
docketed on May 2, 2019." (Id) The second Summons as to Southside was returned executed
and Southside filed the instant motions in response.
        Because Southside received Exhibit 5 with the second Summons and filed the instant
motions with knowledge of the facts included in Exhibit 5, the Court will utilize the facts
included in Exhibit 5 to decide the Partial Motion to Dismiss and the Partial Motion to Strike.


                                                 3
[herself] with the computers and their systems." (Id. 2.) Nedrick states that she "asked

numerous questions to management to clarify while [she] did so." (Id.) She avers that "[a]ll the

feedback from the staff showing [her] the laboratory's and instrument's computer systems was

always positive and they ... expressed confidence that [she] was capable [of] working on [her]

own." (Id.) During this time Nedrick "was asked to stay overtime 2 evenings." (Id.) Nedrick

claims that Southside's "Microbiology Department [also] asked [her] about working with them,

because someone else would be retiring in December." (Id.)

        Before Nedrick could speak with Barley about working with the Microbiology

Department, Southside terminated her employment at "the end of day nine." (Id.) Nedrick

maintains that she "did not lose or misplace, mislabel or misidentify anything. [She] was never

late resulting specimens in the computers or late releasing results back to the floor." (Id.) She

avers that "[e]very step of [her] workflow can be scrutinized by checking the computers for work

done in the area during my work hours." (Id.) Nedrick states that she "asked in [her]

termination interview about complaints, and was assured no one complained about [her], [her]

speed, or quality of work." (Id.) She asserts that Barley told her that Southside, "was letting

[her] go because [Barley] felt that [Nedrick] was not a 'good fit' in the lab." (Id) Barley also

told Nedrick that Nedrick "did not do anything wrong, but [she] was slow and not keeping up

with [her] work." (Id) Barley, on behalf of Southside issued an Employee Counseling/

Disciplinary Action Notice (the "Notice") to Nedrick regarding her termination that explained in

full:

        Gail's hire date was on October 22, 2018. During the past two weeks,
        there have been multiple occasions that have been noted where she is
        unable to maintain the workflow at any reasonable pace, even giving
        allowance for the fact that this was training time. There is enough concern
        that I feel that having Gail on staff in our laboratory has turned out not to
        be a good fit, and thus Gail is being terminated from her position at this



                                                 4
       time. I wish Gail the best and thank her for many previous years of
       service in the laboratory field.

(Compl. Ex. 2 "Notice" 1, ECF No. 4-2.) Another person signed the Notice as a

"Supervisor/Witness." (Id.)

       Nedrick claims that "[t]hree younger people and students near graduation had job

interviews [her] last week of work." (Facts 2.) She asserts that Southside's "laboratory has

experienced excessive employee turnover from retirement" and that Southside "want[ed] [to]

avoid losing younger, potential recruits."7 (Id)

       B.      Procedural History

       Nedrick, proceeding prose and informa pauperis, filed this Complaint for Employment

Discrimination against Southside and Community Health Systems.

       The Court granted Nedrick informa pauperis status and directed the Clerk to file

Nedrick's Complaint and to issue the summons. (ECF No. 2.) The summons as to Community

Health Systems was returned unexecuted. (ECF No. 6.) Southside received the summons and

responded by filing two partial motions to dismiss and a partial motion to strike. (ECF Nos. 7-

9.) Nedrick responded to the motions, (ECF No. 13), and Southside replied, (ECF No. 14).

       After the Parties fully briefed these motions, the Court struck the initial summons and

denied the pending motions as moot when it recognized that "[d]ue to a clerical error, the

[s]ummons did not include the correct attachments with the initial service." (June 21, 2019


       7 Nedrick   attempts to add several facts in her response to the Partial Motion to Dismiss.
"[l]t is axiomatic that [a] complaint may not be amended by the briefs in opposition to a motion
to dismiss." Mylan Labs, Inc. v. Akzo, N. V., 770 F. Supp. 1053, 1068 (D. Md. 1991) (quoting
Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1107 (7th Cir. 1984)). Because Southside
received notice of the facts included in Exhibit 5 when the Court reissued the Summons, the
Court will consider the facts in Exhibit 5. The same cannot be said for the facts Nedrick adds in
her Response to the Partial Motion to Dismiss. Therefore, the Court cannot consider the
additional factual allegations contained in Nedrick's Response to the Partial Motion to Dismiss
in deciding these motions.


                                                   5
Order 1-2, ECF No. 15.) The Court further directed that the summons issue to both Defendants

with the Complaint as well as all exhibits and additional documents. (Id. 1.)

       After the Clerk issued the corrected summons, the second summons as to Community

Health Systems was returned unexecuted. (ECF No. 20.) Southside, however, received the

summons and filed the instant Partial Motion to Dismiss and Partial Motion to Strike. The

Partial Motion to Dismiss seeks to dismiss Nedrick's Title VII and defamation claims pursuant to

Federal Rule of Civil Procedure 12(b)(6). 8 The Partial Motion to Strike seeks to strike Nedrick's

request for compensatory and punitive damages pursuant to Federal Rule of Civil Procedure

12(f). 9 Nedrick responded to both motions and Southside replied.

       Nedrick then filed the Motion to Correct seeking to correct the name of the second

defendant. In response, Southside states that "although [Southside] denies that it is- liable to

[Nedrick], [Southside] does not deny that it is the one and only proper party defendant.

[Southside] represents that it employed [Nedrick], and none of the other entities mentioned ... as

potential Defendants ... employed her." (Resp. Mot. Correct 4, ECF No. 33.) Nedrick did not

reply to Southside's response and the time to do so has expired.

                    II. Obligation to Construe Pro Se Pleadings Liberally

       District courts have a duty to construe prose pleadings liberally. Bracey v. Buchanan, 55

F. Supp. 2d 416,421 (E.D. Va. 1999). A prose plaintiff must nevertheless allege facts sufficient

to state a cause of action. Id. (citation omitted). The Court cannot act as a prose litigant's

"advocate and develop, sua sponte, statutory and constitutional claims that the [litigant] failed to


       8 Rule 12(b)(6) allows dismissal for "failure to state a claim upon which relief can be
granted." Fed. R. Civ. P. 12(b)(6).

       9  Rule 12(t) states, in relevant part, that "[t]he court may strike from a pleading an
insufficient defense or any redundant, immaterial, impertinent, or scandalous matter." Fed. R.
Civ. P. 12(f).


                                                  6
clearly raise on the face of [the] complaint." Newkirk v. Circuit Court ofHampton, No.

3:14cv372, 2014 WL 4072212, at *1 (E.D. Va. Aug. 14, 2014).

        The Court will first address the Partial Motion to Dismiss. It will then turn to the Partial

Motion to Strike. Finally, it will address the Motion to Correct.

                                  III. Partial Motion to Dismiss

        In the Partial Motion to Dismiss, Southside seeks dismissal ofNedrick's Title VII and

defamation claims. It does not seek dismissal ofNedrick's ADEA claim. The Court will address.

the Title VII and defamation claims in tum.

        A.      Standard of Review: Rule 12(b)(6)

       "A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or the

applicability of defenses." Republican Party ofN.C. v. Martin, 980 F.2d 943,952 (4th Cir.

1992) (citing SA Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure§ 1356

(1990)). To survive Rule 12(b)(6) scrutiny, a complaint must contain sufficient factual

information to "state a claim to relief that is plausible on its face." Bell At/. Corp. v. Twombly,

550 U.S. 544, 570 (2007); see also Fed. R. Civ. P. 8(a)(2) ("A pleading that states a claim for

relief must contain ... a short and plain statement of the claim showing that the pleader is

entitled to relief."). Mere labels and conclusions declaring that the plaintiff is entitled to relief

are not enough. Twombly, 550 U.S. at 555. Thus, "naked assertions of wrongdoing necessitate

some factual enhancement within the complaint to cross the line between possibility and

plausibility of entitlement to relief." Francis v. Giacomelli, 588 F .3d 186, 193 (4th Cir. 2009)

(internal quotation marks omitted).




                                                   7
       A complaint achieves facial plausibility when the facts contained therein support a

reasonable inference that the defendant is liable for the misconduct alleged. Twombly, 550 U.S.

at 556; see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This analysis is context-specific

and requires "the reviewing court to draw on its judicial experience and common sense."

Francis, 588 F.3d at 193. The Court must assume all well-pleaded factual allegations to be true

and determine whether, viewed in the light most favorable to the plaintiff, they "plausibly give

rise to an entitlement to relief." Iqbal, 556 U.S. at 678-79; see also Kensington, 684 F.3d at 467

(finding that the court in deciding a Rule 12(b)(6) motion to dismiss '"must accept as true all of

the factual allegations contained in the complaint' and 'draw all reasonable inferences in favor of

the plaintiff" (quoting Ko/on Indus., Inc., 637 F.3d at 440)). This principle applies only to

factual allegations, however, and "a court considering a motion to dismiss can choose to begin

by identifying pleadings that, because they are no more than conclusions, are not entitled to the

assumption of truth." Iqbal, 556 U.S. at 679.

       B.      The Court Will Dismiss Nedrick's Title VII Claim

       Because Nedrick fails to state facts to support her Title VII claim and concedes that she

"marked the wrong place," the Court will dismiss her Title VII claim. (Resp. Partial Mot.

Dismiss 7, ECFNo. 24.)

       Title VII provides, in pertinent part, that "[i]t shall be an unlawful employment practice

for an employer- ... to fail or refuse to hire or to discharge any individual, or otherwise to

discriminate against any individual ... because of such individual's race, color, religion, sex, or

national origin." 42 U.S.C. § 2000e-2(a)(l). To raise a Title VII claim, a plaintiff must allege

facts sufficient to demonstrate: "(1) membership in a protected class; (2) satisfactory job

performance; (3) adverse employment action; and (4) different treatment from similarly situated




                                                 8
employees outside the protected class." Goode v. Cent. Va. Legal Aid Soc'y, Inc., 807 F.3d 619,

626 (4th Cir. 2015) (quoting Coleman v. Md. Court ofAppeals, 626 F.3d 187, 190 (4th Cir.

2010)) (dismissing appeal and remanding to district court upon holding that the district court's

order did not constitute a final order). Although "a Title VII plaintiff is not required to plead

facts that constitute a prima facie case in order to survive a motion to dismiss, ... factual

allegations must be enough to raise a right to relief above the speculative level." Forgus v.

Mattis, 753 Fed. Appx. 150, 152 (4th Cir. 2018) (internal quotation marks omitted) (citing

Swierkiewicz v. Sorema NA., 534 U.S. 506, 510-15 (2002); Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007)).

       In her Complaint, Nedrick checked the box to indicate that she brought her claims

pursuant to Title VII. (Compl. 3.) However, she does not include any allegations as to

discrimination based on her "race, color, religion, sex, or national origin." 42 U.S.C. § 2000e-

2(a)(l). In response to the Partial Motion to Dismiss, Nedrick concedes that she "marked the

wrong place." (Resp. Partial Mot. Dismiss 7.) Because Nedrick includes no factual allegations

to support a Title VII claim and states that she did not attempt to bring such a claim, the Court

will grant the Partial Motion to Dismiss as to the Title VII claim.

       C.      The Court Will Dismiss Nedrick's Defamation Claim

       In addition to her Title VII claim, Nedrick asserts that Barley, Southside's Laboratory

Director, defamed her. In her Complaint, Nedrick points to two sets of statements Barley made,

one oral and one written. First, Nedrick claims that Barley orally "said that [Barley] was letting

[Nedrick] go because [Barley] felt that [Nedrick] was not a 'good fit' in the lab. Wendy Barley

then told [Nedrick] that [Nedrick] did not do anything wrong, but [Nedrick] was slow and not

keeping up with [her] work." (Facts 2.) The Court will refer to this oral set of statements as




                                                  9
"Defamation Claim One." Second, Nedrick asserts that part of Barley's subsequent written

explanation for Nedrick's termination as set forth in the Notice "is not true." (Id) Specifically,

Nedrick looks to Barley's written statements that "[d]uring the past two weeks, there have been

multiple occasions that have been noted where [Nedrick] was unable to maintain workflow at

any reasonable pace. Having Gail on staff in our lab turned out to be not a good fit." (Id.) The

Court will refer to this written set of statements as "Defamation Claim Two." The Court will

analyze Defamation Claim One and Defamation Claim Two in turn, but ultimately concludes

that it will dismiss both ofNedrick's defamation claims.

               1.      Legal Standard: Defamation

       In Virginia, 10 a plaintiff claiming defamation 11 must allege the "(1) publication of (2) an

actionable statement with (3) the requisite intent." Jordan v. Kollman, 612 S.E.2d 203,206

(Va. 2005). "Publication occurs when an actionable statement is transmitted to some third

person so as to be heard and understood by such person." Suarez v. Loomis Armored US, LLC,



       10
          A court exercising diversity jurisdiction applies the substantive law of the forum state
and federal procedural law. Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78-79 (1938). In Virginia
state court, a plaintiff must plead the words spoken by the defendant in haec verba, or by using
the exact words spoken or written. Fed. Land Bank ofBait. v. Birchfield, 3 S.E.2d 405, 410 (Va.
1939) ("Good pleading requires that the exact words spoken or written must be set out in the
declaration in haec verba. Indeed, the pleading must go further, that is, it must purport to give
the exact words.") Here, Nedrick filed her case in federal court.
        Under federal standards, a plaintiff may, but need not, state the exact words spoken by
the defendant to maintain a cause of action for defamation. See Doe v. Roe, 295 F. Supp. 3d 664,
678 (E.D. Va. 2018) (finding that "Virginia pleading standards are not controlling [in a case filed
in the Eastern District of Virginia]; rather it is Rule 8 [of the Federal Rules of Civil Procedure],
that governs the outcome of [a] motion to dismiss.") Rule 8(a) requires that a plaintiff set forth
only "a short and plain statement of the claim showing that the pleader is entitled to relief." Fed.
R. Civ. P. 8(a)(2).
       11  Under Virginia law, defamation encompasses both libel (written defamation) and
slander (spoken defamation). Va. Citizens Def League v. Courie, 910 F.3d 780, 784 n.2 (4th
Cir. 2018) (stating that "[u]nlike most states, Virginia makes no distinction between actions for
libel and those for slander." (quoting Fleming v. Moore, 275 S.E.2d 632,635 (1981))).


                                                 10
No. 3:10cv690, 2010 WL 5101185, at *2 (E.D. Va. Dec. 7, 2010) (citation omitted) (internal

quotation marks omitted).

       "To prevail on a claim for defamation, a party must prove by a preponderance of the

evidence that the allegedly defamatory statements are both false and defamatory, so 'harm[ing]

the reputation of another as to lower him [or her] in the estimation of the community or to deter

third persons from associating or dealing with him [or her]."' Cook, Heyward, Lee, Hopper, &

Feehan, P.C. v. Trump Va. Acquisitions LLC, No. 3:12cv131, 2012 WL 1898616, at *3 (E.D.

Va. May 23, 2012) (first alteration in original) (quoting Chapin v. Knight-Ridder, Inc., 993 F.2d

1087, 1092 (4th Cir. 1993)). For a statement to be defamatory, "the allegedly defamatory words

must carry 'the requisite defamatory "sting" to one's reputation."' Dragulescu v. Va. Union

Univ., 223 F. Supp. 3d 499,507 (E.D. Va. 2016) (quoting Schaecher v. Bouffault, 772 S.E.2d

589, 594 (Va. 2015)). "Such language is of the kind that 'tends to injure one's reputation in the

common estimation of mankind, to throw contumely, shame, or disgrace upon him, or which

tends to hold him up to scorn, ridicule, or contempt, or which is calculated to render him

infamous, odious, or ridiculous."' Id (quoting Schaecher, 772 S.E.2d 589, 594).

       "If the statements at issue are either not defamatory, objectively true, or protected

expressions of opinion," no actionable defamation exists. Cook, Heyward, Lee, Hopper, &

Feehan, P.C., 2012 WL 1898616, at *3 (citing Am. Commc'ns Networkv. Williams, 568 S.E.2d

683, 686 (Va. 2002)). Nonetheless, "[d]efendants can be held liable for defamation 'when a

negative characterization of a person is coupled with a clear but false implication that the

[speaker] is privy to facts about the person that are unknown to the general [listener]."' Baylor v.

Comprehensive Pain Mgmt. Ctrs., Inc., No. 7:09cv00472, 2011 WL 1327396, at *11 (W.D. Va.

Apr. 6, 2011) (quoting Robert D. Sack, Sack on Defamation: Libel, Slander, and Related




                                                 11
Problems§ 4:3.2 (4th ed. 2010)). "The test for determining whether facts that may be actionable

defamation have been implied is 'whether a reasonable listener would take [the speaker] to be

basing his [or her] "opinion" on knowledge of facts of the sort than can be evaluated in a

defamation suit."' Id. (first alteration in original) (quoting Sack, supra,§ 4:3.2). "In

determining whether the words and statements complained of in the instant case are reasonably

capable of the meaning ascribed to them by innuendo, every fair inference that may be drawn

from the pleadings must be resolved in the plaintiffs favor." Carwile v. Richmond Newspapers,

Inc., 82 S.E.2d 588,592 (Va. 1954).

       The requisite intent a plaintiff must prove in a defamation action depends upon the

plaintifrs status as a public or private figure and the damages sought. Suarez, 2010 WL

5101185, at *2. Under Virginia law, a private individual such as Nedrick must make a showing

that Barley "published the statement knowing that it was 'false, or believing it to be true, lacked

reasonable grounds for such belief, or acted negligently in failing to ascertain the facts on which

the publication was based."' Sepmoree v. Bio-Med. Appls. Of Va., Inc., No. 2:14cv141, 2014

WL 4444435, at *7 (E.D. Va. Sep. 8, 2014) (quoting Gazette, Inc. v. Harris, 325 S.E.2d 713,

724--25 (Va. 1985)).

       Even if a statement constitutes defamation under Virginia law, a defendant may avoid

liability for the statement by showing that a privilege, such as qualified privilege, applies. See

Dragulescu, 223 F. Supp. 3d at 508 (citing Gazette Inc., 325 S.E.2d 713).

               2.      Because Barley Did Not Publish the Spoken Statements in
                       Defamation Claim One, They Do Not Constitute Defamation

       In Defamation Claim One, Nedrick alleges that Barley's oral comments to her when

Barley terminated Nedrick constitute defamation. In this defamation claim, Nedrick asserts that

Barley orally "said that [Barley] was letting [Nedrick] go because [Barley] felt that [Nedrick]



                                                 12
was not a 'good fit' in the lab. Wendy Barley then told [Nedrick] that [Nedrick] did not do

anything wrong, but [Nedrick] was slow and not keeping up with [her] work." (Facts 2.)

Because Nedrick makes no allegation that Barley published these statements, they cannot be

deemed defamation.

       To state a defamation claim under Virginia law, the plaintiff must allege "(l) publication

of (2) an actionable statement with (3) the requisite intent." Jordan, 612 S.E.2d at 206.

"Publication occurs when an actionable statement is transmitted to some third person so as to be

heard and understood by such person." Suarez v. Loomis Armored US, LLC, No. 3:10cv690,

2010 WL 5101185, at *2 (E.D. Va. Dec. 7, 2010) (citation omitted) (internal quotation marks

omitted).

       Here, Nedrick does not allege that any third person heard Barley's oral statements. In

contrast, Nedrick proffers that Barley only said the statements in Defamation Claim One to

Nedrick. Because no third person "heard and understood" these oral statements, Nedrick fails to

allege sufficient facts to meet the first prong of the defamation test. Suarez, 2010 WL 5101185,

at *2; see Jordan, 612 S.E.2d at 206. For this reason, even if these statements are untrue,

Barley's oral set of statements in Defamation Claim One cannot constitute defamation.

               3.     Even if the Court Deemed Barley's Written Statements
                      in Defamation Claim Two to be Defamation, Qualified
                      Privilege Would Protect These Written Statements

       In Defamation Claim Two, Nedrick asserts that two of Barley's written statements in the

Notice regarding Nedrick's termination are "not true." (Facts 2.) Specifically, Nedrick looks to

Barley's statements that "[d]uring the past two weeks, there have been multiple occasions that

have been noted where [Nedrick] was unable to maintain workflow at any reasonable pace.

Having Gail on staff in our lab turned out to be not a good fit." (Id) Nedrick attached the




                                                13
Notice, which includes Barley's full explanation, as an exhibit to her Complaint. Even if these

statements could be considered defamation, qualified privilege would protect Southside from

Nedrick's Defamation Claim Two. This is so because Barley made these written statements in

the Notice relating to Nedrick's termination and no allegations exist that a person without an

interest or duty in those statements saw them. Therefore, qualified privilege attaches to these

statements and Southside is immune from Nedrick's defamation suit as it pertains to these

written statements.

         Under Virginia law, qualified privilege "attaches to ' [c]ommunications between persons

on a subject in which the persons have an interest or duty."' Cashion v. Smith, 749 S.E.2d 526,

532 (Va. 2013) (brackets in original) (quoting Larimore v. Blaylock, 528 S.E.2d 119, 121 (Va.

2000)). A plaintiff can overcome a claim of qualified privilege by showing clear and convincing

evidence of common-law malice. Doe, 295 F. Supp. 3d at 676-77; Goulmamine v. CVS Pharm.

Inc., 138 F. Supp. 3d 652, 664--65 (E.D. Va. 2015). "Malice sufficient to overcome a qualified

privilege is 'behavior actuated by motives of personal spite, or ill-will, independent of the

occasion on which the communication was made."' Fuste v. Riverside Healthcare Ass 'n, Inc.,

575 S.E.2d 858,863 (Va. 2003) (quoting Gazette, 325 S.E.2d at 727). "[T]he Supreme Court of

Virginia has held 'that employment matters are occasions of privilege in which the absence of

malice is presumed."' Dragulescu, 223 F. Supp. 3d at 508 (quoting Larimore, 528 S.E.2d at

122)).

         Here, Barley and another person, a "Supervisor/Witness," signed the Notice. (Notice 1.)

Nedrick states that she also received the Notice and the Notice contains a line on which Nedrick

should sign. (Id; Facts 2.) Even if the Court presumed the written statements in the Notice

constituted defamation, because each of the signatories to the Notice "have an interest or duty" in




                                                 14
the Notice, qualified privilege would attach to them. Cashion, 149 S.E.2d at 532. Namely,

Barley, as the Laboratory Director, and the other signatory, as the witness, have a professional

interest in the statements contained in the Notice as Nedrick's supervisors and the people

directing Nedrick's termination. Nedrick also has an interest in the statements because she is the

employee against whom Southside took an employment action. Nedrick does not assert that any

other person saw the Notice. 12 For these reasons, qualified privilege attaches to the statements in

the Notice and Southside is immune from a defamation suit as to these statements unless Nedrick

can show Southside acted with malice.

       As noted, qualified privilege may be overcome by showing that Barley made the

statements with malice. However, ''the Supreme Court of Virginia has held 'that employment

matters are occasions of privilege in which the absence of malice is presumed."' Dragulescu,

223 F. Supp. 3d at 508 (quoting Larimore, 528 S.E.2d at 122)). Nedrick does not assert that

Barley made these statements out of "personal spite, or ill-will, independent of the occasion on
        12
           In response to the Partial Motion to Dismiss, Nedrick seems to claim that others
besides Barley and the witness saw the Notice because Southside included it in her employee
file. (Resp. Partial Mot. Dismiss 2, 9.) Although "it is axiomatic that [a] complaint may not be
amended by the briefs in opposition to a motion to dismiss," Mylan Labs, Inc., 770 F. Supp. at
1068 (quoting Car Carriers, Inc., 145 F.2d at 1107), even if the Court were to include this
additional information in its evaluation of Defamation Claim Two, qualified privilege would still
protect Barley's written statements in the Notice.
        Virginia law extends qualified privilege "to communications between employers-or the
employer's 'proper representatives'-discussing former employees with prospective employers,
and is only overcome by a showing of malice." Zarrelli v. City ofNorfolk, No. 2:13cv447, 2014
WL 2860295, at *10 (E.D. Va. June 23, 2014) (citing Ortiz v. Panera Bread Co., No.
1:10cvl424, 2011 WL 3353432, at *4--*5 (E.D. Va. Aug. 2, 2011); Larimore v. Blaylock, 528
S.E.2d 119, 121 (Va. 2000)).
        Generally, only a prospective employer and Southside, or their proper representatives,
would have access to Nedrick's employee files. Nedrick has not alleged that any other
individual had access to her file. For this reason, even if the Court were to consider Nedrick's
additional factual allegations, qualified privilege would likely protect Southside from liability for
Barley's allegedly defamatory comments. As discussed above, Nedrick's allegations that
Southside interviewed younger candidates during her last week of work and Southside's alleged
desire to "avoid losing younger, potential recruits" do not rise to the level of malice necessary to
overcome this qualified privilege, even at the motion to dismiss stage.


                                                 15
which the communication was made." Fuste, 575 S.E.2d at 863. Nedrick asserts only that the

statements contained in the Notice are "not true," that Southside interviewed younger candidates

during her last week of work, and that Southside wanted to "avoid losing younger, potential

recruits." 13 (Facts 2.) Even under the standard of review afforded to Nedrick as a prose

plaintiff, this does not overcome the presumptive lack of malice in employment matters. Nedrick

fails to overcome the qualified privilege afforded to the written statements in the Notice that

make up Defamation Claim Two. 14 Therefore, Southside is immune from suit as to these

statements.




        13
           In response to the Partial Motion to Dismiss, Nedrick asserts that: "Many [s]tudents
and other young people looking for [l]ab. position[s] had interviews with Ms. Barley, and toured
the lab. during that week. That is why my termination was an egregious [a]buse of [d]iscretion,
[a]rbitrary and [c]apricious, and done with [r]equisite [i]ntent in violation of the ("ADEA'')."
(Resp. Partial Mot. Dismiss 9.) No legal standard exists suggesting that when a court examines a
defamation claim it should utilize the abuse of discretion or arbitrary and capricious standards to
determine whether a defendant acted with malice to overcome qualified privilege.
        The Court cannot consider these additional factual allegations in considering the Partial
Motion to Dismiss. Mylan Labs, Inc., 770 F. Supp. at 1068. However, even if the Court could
consider these allegations, they would not defeat qualified privilege, even at this early stage.
Even a pro se plaintiff must allege facts sufficient to support his or her claim and Nedrick does
not provide sufficient/actual allegations to support her legal conclusions. Bracey, 55 F. Supp.
2d at 421. For this reason, even if the Court were to consider the additional factual allegations in
Nedrick's response to the Partial Motion to Dismiss, it would likely find that qualified privilege
protects Southside from liability for Barley's written and oral statements.
        14
            In response to the Partial Motion to Dismiss Nedrick asserts that "[b]oth the Assistant
Laboratory Director and the Chemistry Department Supervisor were also in the room" when
Barley terminated Nedrick. (Resp. Partial Mot. Dismiss 9.) If the Court could consider this
allegation when evaluating Defamation Claim One, which it cannot, it would likely meet the
publication requirement. Even still, qualified privilege would likely protect Southside from
liability for these oral statements included in Defamation Claim One as well.
         Specifically, even if the Assistant Laboratory Director and the Chemistry Department
Supervisor heard the oral statements Barley made to Nedrick, all participants would have an
"interest or duty" in the statements Barley made. See Dragulescu, 223 F. Supp. 3d at 508.
Nedrick fails to allege the malice required to overcome this qualified privilege for the same
reasons as those stated with regard to Barley's written statements in the Notice that make up
Defamation Claim Two.


                                                 16
        Because, based on the allegations in the Complaint, Barley did not publish the oral set of

statements in Defamation Claim One and qualified privilege protects Barley's written set of

statements in the Notice that make up Claim Two, neither Barley's oral nor written statements

support Nedrick's defamation claims. For this reason, the Court will grant the Partial Motion to

Dismiss as to Nedrick's defamation claims. 1s

                                  IV. Partial Motion to Strike

        In the Partial Motion to Strike Southside seeks to strike Nedrick's request for punitive

and compensatory damages. Because only Nedrick's ADEA claim survives and the ADEA does

not provide for recovery of punitive damages, the Court will grant in part the Partial Motion to

Strike. The Court will construe Nedrick's pursuit of compensatory damages as one for

liquidated damages and will deny the Partial Motion to Strike in that regard.

        Federal Rule of Civil Procedure 12(t) allows the Court to "strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter." Fed. R.

Civ. P. 12(t).

        "The purpose of the ADEA is to return a victim of age discrimination to 'the position he

[or she] would have been in but for the unlawful discrimination."' Kashif v. Amerigroup Corp.,

No. 2:10cv239, 2010 WL 11530358, at *2 (E.D. Va. Nov. 30, 2010) (citing Fariss v. Lynchburg

Foundry, 769 F.2d 958, 965 (4th Cir. 1985)). The United States Court of Appeals for the Fourth

Circuit has stated that "[p]unitive damages are not available under the ADEA." Fariss, 769 F.2d


        For these reasons, even if the Court were to consider Nedrick's additional allegations in
her Response to the Partial Motion to Dismiss, the Court would likely find that Barley's oral set
of statements in Defamation Claim One do not suffice to state a claim for defamation.

        is In the Partial Motion to Dismiss, Southside also moves to dismiss Nedrick's request for
punitive damages for her defamation claim. (Mem. Supp. Partial Mot. Dismiss 9.) Because the
Court dismisses Nedrick's defamation claim, it necessarily follows that Nedrick's claim for
damages on that claim will be dismissed as well.


                                                17
at 967 n.11 (citing Walker v. Pettit Constr. Co., 605 F.2d 128, 130); Kashif, 2010 WL 11530358,

at *2. "[A]n ADEA [p]laintiffwho is able to establish that age discrimination was willful may

be entitled to liquidated damages; however, this precludes general compensatory and punitive

damages." Kashif, 2010 WL 11530358, at *2 (citing Dean v. Am. Sec. Ins. Co., 559 F.2d 1036,

1039 (5th Cir. 1977)).

       In her Complaint, Nedrick seeks "compensatory and punitive damages not less than

$500[,]000" and "relief of the cost of court and ... prejudgment interest on the principal sum

awarded [by] the jury from November 1, 2018 at a rate of 16% per year." (Facts 2.) Because

Nedrick's sole remaining ADEA claim cannot support a request for punitive damages, the Court

will grant the motion to strike as to Nedrick's request for punitive damages. Fariss, 769 F.3d at

967 n.11. However, Nedrick claims that Southside interviewed "[t]hree younger people and

students near graduation" during her last week of work and that Southside' s laboratory "has

experienced excessive employee turnover from retirement and want[s] [to] avoid losing younger,

potential recruits." (Facts 2.) Based on Nedrick's prose status and because she may be entitled

to liquidated damages if she can show that Southside willfully discriminated against her based on

her age, the Court will liberally construe this as an allegation that Southside willfully

discriminated against her because of her age. The Court will construe her request for

compensatory damages as one for liquidated damages instead. Kashif, 2010 WL 11530358, at

*2 (deeming ADEA plaintifrs request for compensatory and punitive damages to be a request

for liquidated damages).

       For these reasons, the Court will grant the Partial Motion to Strike as Nedrick's request

for punitive damages and deny it as to Nedrick's request for compensatory damages. However,




                                                 18
the Court will construe Nedrick's request for compensatory damages as one for liquidated

damages. The Court now turns to Nedrick's Motion to Correct.

                                     V. Motion to Correct

       In the Motion to Correct N edrick requests that the Court allow her to correct the name of

the second defendant in this action. Because Southside concedes its status as the proper

defendant, the Court will deny the Motion to Correct and allow the case to proceed against the

proper defendant: Southside.

       A brief discussion of this case's history provides support for the Court's decision to deny

the Motion to Correct. The Court granted Nedrick informa pauperis status and directed the

clerk to docket her Complaint and to issue the Summons. Nedrick's Complaint named two

defendants: Southside and Community Health Systems. The summons as to Community Health

Systems went unexecuted.

       When the Court ordered the Clerk to reissue the summons, it also ordered N edrick to

provide updated service information for Community Health Systems. (June 21,2019 Order 1,

ECF No. 15.) Nedrick complied and provided information for "Community Health Systems

Professional Services Corporation." (Nedrick Resp. 1, ECF No. 17.) The second summons was

also returned unexecuted.

       Nedrick later filed a ''Notice to the Court of Defendant's Delay Accepting Service" (the

"Notice of Delay"). (ECF No. 28.) In the Notice of Delay, Nedrick claimed that Counsel for

Southside also represented Community Health Systems, the second defendant, and Counsel for

Southside refused to accept service for Community Health Systems. The Court ordered

Southside to respond, (Oct. 2, 2019 Order 2, ECF No. 29), and Nedrick filed the instant Motion

to Correct.




                                               19
       Southside timely responded to the Court's Order and explained that Community Health

Systems, Inc. is not the same entity as Community Health Systems Professional Corporation or

CHSPSC, LLC. (Southside Resp. 3-4, ECF No. 32.) Southside explained that "[t]here is no

listing in the Virginia State Corporation Commission's database for Community Health Systems,

Inc., but the database of the Tennessee Secretary of State does contain a listing for that entity."

(Id 4.) Counsel for Southside maintained that "[t]he undersigned counsel do not currently

represent either of those entities in this action." (Id) Southside also clarified that "Community

Health Systems Professional Services Corporation is no longer an active corporation; it was

converted to a limited liability company (CHSPSC, LLC) under Delaware law several years

ago." (Id.) It stated that "CHSPSC, LLC (a limited liability company) also is a separate entity

from Community Health Systems, Inc. (a corporation), and it also has its own listing on the State

Corporation Commission Database." (Id.) Counsel for Southside asserted that "[t]he

undersigned counsel do not currently represent CHSPSC, LLC in this matter." (Id 4-5.)

       In its response to both this Court's Order and Nedrick's Motion to Correct, Southside

concedes that it represents the proper defendant in this matter. (Id 5; Resp. Mot. Correct 4.)

Specifically, it states that "it employed [Nedrick], and none of the other entities mentioned herein

as potential [d]efendants ... employed her." (Id)

       Because Southside concedes that it is the proper defendant and given the history of

service issues in this matter, the Court does not wish to delay this matter further and will deny

the Motion to Correct. The Court will dismiss this case as to Community Health Systems and

allow Nedrick's ADEA claim to proceed against Southside, the proper defendant.




                                                 20
                                          VI. Conclusion

        For the foregoing reasons, the Court grants the Partial Motion to Dismiss and dismisses

Nedrick' s Title VII and defamation claims. Nedrick' s ADEA claim remains. The Court also

grants in part and denies in part the Partial Motion to Strike. Specifically, it strikes Nedrick's

claim for punitive damages and deems Nedrick's request for compensatory damages as one for

liquidated damages which would require Nedrick to show that Southside willfully discriminated

against her based on her age. The Court denies the Motion to Correct and allows Nedrick' s

ADEA claim to proceed against the proper defendant, Southside.

        An appropriate Order shall issue.




                                                                    M.
                                                                United S

Date: 'l{'t> /'2.C:, 20
Richmond, Virgin ia




                                                 21
